Case 3:18-cv-00428-DMS-MDD Document 272 Filed 10/12/18 PageID.4095 Page 1 of 2

                                         United States District Court

       Ms. L., et al.     •               SOUTHERN DISTRICT OF CALIFORNIA




                                                 V.
                                                        Plaintiff,
                                                                             Civil No. 3: l 8-cv-428-DMS

                                                                        PRO HAC VICE APPLICATION
      U.S. Immigration and Customs
      Enforcement, et al.                                                   Plaintiffs
                                                                            Plaintiffs,Dora andetAlma
                                                                                       Ms. L.,    al.
                                                      Defendant.
                                                                            Party Represented

I,                      Johnathan Smith                      hereby petition the above entitled court to permit me
                           (Applicant)

to appear and participate in this case and in support of petition state:
           My firm name: Muslim Advocates
           Street address: P.O. Box 34440
           City, State, ZIP: Washington, D.C. 20043
           Phone number: 202-897-2622
                            - - - - - - - - - - - - -- - - -- - - - - - -- - --
           Email:           johnathan@muslimadvocates.org
           That on        11/6/2015          I was admitted to practice before              D.C. Court of Appeals
                            (Date)
                                                                                    - - - - (Name
                                                                                            - --       - - - --
                                                                                                  of Court)

           and am currently in good standing and eligible to practice in said court,
           that I am not currently suspended or disbarred in any other court, and
           that I D have)        have not) concurrently or within the year preceding this application made
           any pro hac vice application to this court.
                                     (If previous application made, complete the foUowing)
 Title of case
                  - - -- - -- - - -- - - - - -- - - -- - - - - - - - - - -
 Case Number
             - - -- -- - - - - -- -- - - - Date of Application- - - - -- --
Application: D Granted D Denied
           I declare under penalty of perjury that the foregoing is true and



                              DESIGNATION OF LOCAL COUNSEL
I hereby designate the below named as associate local counsel.
AaronM. Olsen                                                               619-342-8000
(Name)                                                                      (Telephone)

Haeggquist and Eck LLP
(Firm)

225 Broadway, Suite 2050, San Diego, CA 92101
(Street)                                                                                                      (Zipeode)




I hereby consent to the above designation.
                                                                            (Signatun: of   1gnee Attorney)
Case 3:18-cv-00428-DMS-MDD Document 272 Filed 10/12/18 PageID.4096 Page 2 of 2


    Pro Hae Vice (For this one particular occasion)

   An attorney who is not a member of the California State Bar, but who is a member in good standing of,
   and eligible to practice before, the bar of any United States court or of the highest court of any State or
   of any Territory or Insular possession of the United States, who is of good moral character, and who has
   been retained to appear in this Court, be pennitted to appear and participate in a particular case. An
   attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
   to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
   is regularly engaged in business, professional, or other activities in California.

   The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
   (1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
   and the date of admission, he/she is in good standing and eligible to practice in said court,
   (4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
   concurrently or within the year preceding his/her current application made any pro hac vice application
   to this court, the title and the case number of each matter wherein he made application, the date of
   application, and whether or not his/her application was granted. He/She shall also designate in his
   application a member of the bar of this Court with whom the Court and opposing counsel may readily
   communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
   file with such application the address, telephone number and written consent of such designee.

           $206.00

   H application and fee require submission via U.S. Mail, please contact:

                                                        CASD Attorney Admissions Clerk
                                                        (619) 557-5329
